Order entered October 23, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00695-CR

                         JAMES EDWARD ROGERS, JR., Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 196th Judicial District Court
                                   Hunt County, Texas
                              Trial Court Cause No. 28576

                                           ORDER
       The Court has before it appellant’s October 8, 2014 request for an extension of time to

file his pro se response to the Anders brief filed by counsel.      In the request, appellant

acknowledges that his response is not due until December 16, 2014, but states that he needs

“additional time” to research and prepare his response.

       Because the pro se response is not due for nearly two months, counsel has provided

appellant a copy of the record, and appellant has not shown he is not able to file the pro se

response, we DENY the request without prejudice to appellant filing a subsequent extension at

such time as the pro se response is due.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to James E.

Rogers, Jr., TDCJ No. 1937467, Estelle Unit, 264 F.M. 3478, Huntsville,TX 77320-3320.
        We DIRECT the Clerk to send copies of the order, by electronic transmission, to counsel

for all parties.

                                                   /s/    LANA MYERS
                                                          JUSTICE